ORDER

PER CURIAM.
Albert Cullom (“Movant”) appeals from the denial of his Rule 29.15 motion for post-conviction relief without an evidentia-ry hearing. He asserts the motion court erred in denying him post-conviction relief because: (1) his direct appeal counsel was ineffective for failing to raise in his direct appeal that the evidence was insufficient to support his conviction for first-degree assault; and (2) his trial counsel was ineffective for conceding during closing argument that the victim of the crimes had been raped and sodomized.
We have reviewed the briefs of the parties and the record on appeal. We are without jurisdiction to review Movant’s first point because it was not included in his amended Rule 29.15 motion, and, therefore, we deny that point of error. We find no error as to Movant’s second point because his trial counsel’s concession that the victim had been raped and sodomized was reasonable trial strategy.
An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
The judgment of the motion court is affirmed pursuant to Rule 30.25(b).